LETTS, Judge.
This case involves a dispute between a developer and a homeowners association over the liability of the former for assessments. The trial judge entered summary judgment in favor of the developer. We reverse.
We conclude that certain clauses in the declaration are ambiguous. As a consequence, there are genuine issues of material fact to be resolved which preclude the entry of a summary judgment. Holl v. Talcott, 191 So.2d 40 (Fla.1966).
REVERSED AND REMANDED.
ANSTEAD and WALDEN, JJ., concur.